PER CURIAM
This is an action for fraud and negligence against Lane County and one of its employes. Plaintiffs appeal from a directed verdict on all counts of plaintiffs’ complaint. We dismiss the appeal.
 When this action was originally brought, plaintiffs named as defendants — in addition to Lane County and Jack Thomas — one Gerald K. Dalros and one Estella Meyers. Dalros subsequently obtained an order of summary judgment, but our review of the record discloses no final judgment as to plaintiffs’ claims against him. See ORCP 67A. An order cannot take the place of a judgment or decree. See ORCP 70A; City of Portland v. Carriage Inn, 296 Or 191, 673 P2d 531 (1983). Moreover, although defendant Meyers no longer appears in the body of plaintiffs’ amended complaint, there is no final judgment disposing of plaintiffs’ claims against her.
Appeal dismissed.